         Case: 1:18-mj-03349-TMP Doc #: 1-1 Filed: 12/14/18 1 of 7. PageID #: 3


                                                         ,_
                                          !
                             UNITED STf,-"f?SJ>I ~TZJCT COURT
                               DISTRICT OF CONNECTICUT
                                       • I\  r ) ,.,
                                     ._Jlw -.LI L
                                                        b p ~:
                                                            ~
                                                               JI~
                                       Grand Jury N-18-2
                                    LS        r.   -.-...,.r.T   er' n
 UNITED STATES OF AMERICA             · .:( ..     i"'!'.A\t: 'criminal No. 3:18CR J.2 f (V Afr)
    V.                                                           VIOLA TIONS:

 MAYA LUISA FLORINA DESTEFFANO,                                  18 U.S.C. § 1349
 a.k.a. "Maya-Luisa Pastorelli" and "Maria,"                     (Conspiracy to Commit Bank Fraud)

                                                                 18 U.S.C. § 1344
                                                                 (Bank Fraud)

                                                                 I 8 U.S.C. § 1028A(a)(l)
                                                                 (Aggravated Identity Theft)




                                         INDICTMENT
         The Grand Jury charges:

                                        COUNT ONE
                              (Conspiracy to Commit Bank Fraud)

                                      General Allegations

         1.    At all times relevant to this Indictment, People's United Bank was a financial

instittltion, the deposits of which were insured by the Federal Deposit Lnsurance Corporation

("FDIC").

         2.    Beginning on a date unknown, and continuing until in or about mid-June 2017 , in

the District of Connecticut and elsewhere, the defendants MAY A LUISA FLORINA

DESTEFF ANO, a.k.a. "Maya-Luisa Pastorelli" and "Maria" ("DESTEFFANO"),




                                                   and others known and unknown to the Grand Jury,

planned and executed a scheme to defraud People's United Bank, a financial institution, by means
       Case: 1:18-mj-03349-TMP Doc #: 1-1 Filed: 12/14/18 2 of 7. PageID #: 4



of materially false and fraudulent pretenses, representations and promises, by placing unauthorized

devices known as skimming devices on People's United Bank automated teller machines

("ATMs") and on card swipe access devices used by People's United Bank to control access to

ATM lobby doors. The conspirators, including DESTEFFANO,                          and

and others known and unknown to the Grand Jury, clandestinely installed these devices for the

purpose of capturing information encoded on the magnetic strips of bank debit cards that bank

customers used at those ATMs and card swipe devices without the bank customers' knowledge.

The information recorded by the skimming devices was information encoded on the magnetic

strips, including information authorizing a customer to access his or her account.

       3.      It was further part of the scheme that the conspirators, including DESTEFF ANO,

               and                and others known and unknown to the Grand Jury, would

surreptitiously place additional separate devices containing h_idden pinhole cameras on the ATMs

at times. The pinhole cameras allowed the conspirators to record the personal identification

numbers ("PINs") used by bank customers to gain access to their accounts.

       4.      It was further part of the scheme that the conspirators, including DESTEFFANO,

              and               and others known and unknown to the Grand Jury, later retrieved

the skimming devices and pinhole cameras from the ATMs and swipe access devices. Members

of the conspiracy then used the stolen infotmation captured by these devices to create unauthorized

access devices that functioned as bank cards. Those unauthorized access devices, in tum, were

used along with the stolen PINs by members of the conspiracy, including DESTEFFANO,

                                and others known and unknown to the Grand Jury, to withdraw

funds from tbe compromised bank accounts. As a result of these unauthorized withdrawals of

funds from customer accotmts, People's United Bank was required to credit the customers'



                                                2
       Case: 1:18-mj-03349-TMP Doc #: 1-1 Filed: 12/14/18 3 of 7. PageID #: 5



accounts for the money stolen from them.

                                           Overt Acts

       5.      In furtherance of the conspiracy and to effect the objects of the conspiracy, the

conspirators, including DESTEFFANO,                     and              and others known and

unknown to the Grand Jury, committed and caused to be committed the following overt acts,

among others, in the District of Connecticut and elsewhere:

       6.     Between on or about February 18, 2017, and February 20, 2017, in the District of

Connecticut, one or more members of the conspiracy used a skimming device at the ATM located

at People's United Bank, 88 Ryder's Lane, Stratford, CT.

       7.     Between on or about February 25 , 2017, and February 26, 2017, in the District of

Connecticut, one or more members of the conspiracy used a skimming device at the ATM located

at People's United Bank, 435 Main Street, Monroe, CT.

       8.     Between on or about March l, 20 17, and March 2, 20 l 7, one or more members of

the conspiracy conducted unauthorized AT M transactions in the District of Connecticut and

elsewhere, using stolen bank account information.

       9.     Between on or about March 3, 2017, and March 5, 2017, in the District of

Connecticut, one or more members of the conspiracy used a skimming device at the ATM located

at People's United Bank, 435 Main Street, Monroe, CT.

       10.    On or about March 12, 2017, in the District of Connecticut, one or more members

of the conspiracy used a skimming device at the ATM located at People 's United Bank, 40 Quality

Street, Trumbull, CT.

       11.    Between on or about March 18, 2017, and March 19, 2017, in the District of

Connecticut, one or more members of the conspiracy used a skimming device at the ATM located



                                               3
       Case: 1:18-mj-03349-TMP Doc #: 1-1 Filed: 12/14/18 4 of 7. PageID #: 6



at People's United Bank, 146 Sound Beach Avenue, Old Greenwich, CT.

        12.    On or about March 26, 2017, in the District of Connecticut, one or more members

of the conspiracy used a skimming device at the ATM located at People's United Bank, 40 Quality

Street, Trumbull , CT.

        13.    On or about March 29, 2017, in the District of Connecticut, one or more members

of the conspiracy used a skimming device at the ATM located at People's United Bank, 1155 East

Putnam A venue, Riverside, CT.

        14.    Between on or about April 9, 2017 , and April 12, 2017, one or more members of

the conspiracy conducted unauthorized A TM transactions in the District of Connecticut and

elsewhere, using stolen bank account information.

        15.    Between on or about May 27, 2017, and June 3, 2017, in the District of Connecticut,

one or more members of the conspiracy used a skimming device at the ATM located at People's

United Bank, 1940 Black Rock Turnpike, Fairfield, CT.

        16.    Between on or about June 4, 20 17, and at least June I 1, 20 I 7, one or more members

of the conspiracy conducted unauthorized A TM transactions in the District of Connecticut and

elsewhere, using stolen bank account information.

       17.     Beginning on a date unknown and continuing until at least June 1 I , 2017, within

the District of Connecticut and elsewhere, the defendants DESTEFFANO,                           and

              together with others known and unknown to the Grand Jury, did knowingly and

intentionally conspire to execute a scheme and artifice to defraud People's United Bank, a financial

institution, by obtaining money, funds and credits owned by and under the custody and control of

People's United Bank by means of materially false and fraudulent pretenses, representations, and

promises, in violation of Title 18, United States Code, Section 1344.



                                                 4
       Case: 1:18-mj-03349-TMP Doc #: 1-1 Filed: 12/14/18 5 of 7. PageID #: 7



        All in violation of Title 18, United States Code, Section 1349.

                                       COUNTS TWO through FOUR
                                             (Bank Fraud)

           18.   The allegations contained in paragraphs 1-4 of Count One of this Indictment are re-

alleged and incorporated by reference as though fully set forth herein.

           19.   On or about the dates listed for each count below, in the District of Connecticut and

elsewhere, for the purpose of executing and attempting to execute the aforementioned scheme and

artifice to defraud and to obtain money and property as described above, the defendants

DESTEFFANO,                                        and others known and unknown to the Grand Jury,

did knowingly and intentionally execute a scheme and artifice to defraud People's United Bank, a

financial institution, to obtain money, funds, and credits owned by and under the custody and

control of such financial institution by means of materially false and fraudulent pretenses,

representations and promises.

     Count        Date ( on or about)          Fina ncia I I nsti tuti on

       2          March 1-2, 20 L7             People's United Bank

       3          April 9-12, 20 l 7           People's United Bank

       4          June 4- l 1, 2017            People's United Bank




       All in violation of Title 18, United States Code, Sections 1344 and 2.


                                             COUNT FIVE
                                        (Aggravated Identity Theft)

       20.       The allegations in paragraphs 1-4 of Count One of this Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

       21.       On or about March 2, 20 I 7,         in   the District of Connecticut, the defendant


                                                      5
      Case: 1:18-mj-03349-TMP Doc #: 1-1 Filed: 12/14/18 6 of 7. PageID #: 8



DESTEFF ANO did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another person during and in relation to   a   violation of Title 18, United States

Code, Section 1349, namely, the defendant DESTEFF ANO transferred, possessed, and used,

without lawful authority, an access device containing bank account infonnation and the PIN of

customer K.W., whose bank card ending in account number -8343 was passed through an ATM

skimming device placed on or near an ATM in connection with a conspiracy to commit bank fraud,

as described above in paragraphs 1-4.

    All in violation of Title 18, United States Code, Sections 1028A(a)( 1) and 2.


                                         COUNT SIX
                                   (Aggravated Identity Theft)

       22.     The allegations in paragraphs 1-4 of Count One of this Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

       23.     On or about Apri l 11 , 2017, in the District of Connecticut, the defendant

              did knowingly transfer, possess, and use, without lawful authority, a means of

identification of another person during and in relation to a violation of Title 18, United States

Code, Section l349, namely, the defendant                 transferred, possessed, and attempted to

use, without lawful authority, an access device containing bank account information and the PIN

of customer G .L.B, whose bank card ending in account mLmber -1045 was passed through an ATM

skimming device placed on or near an ATM in connection with a conspiracy to commit bank fraud,

as described above in paragraphs 1-4.

       All in violation of Title 18, United States Code, Sections I028A(a)(l) and 2.




                                                 6
       Case: 1:18-mj-03349-TMP Doc #: 1-1 Filed: 12/14/18 7 of 7. PageID #: 9



                                          COUNT SEVEN
                                      (Aggravated Jdentity Theft)

       24.     The allegations in paragraphs l-4 of Count One of this Indictment are re-alleged

and incorporated by reference as though fully set forth herein.

       25.     On or about April I l , 20 17, in the Distri ct of Connecticut, the defendant

             clid knowingly transfer, possess, and use, without lawful authority, a means of

identification of another person during and in relation to a violation of Title 18, United States

Code, Section 1349, namely, the defendant~                  ansferred, possessed, and used, without

lawful authority, an access device containing bank account informa tion and the PIN of customer

B.U.R., whose bank card ending in account number -8433 was passed through an ATM skimming

device placed on or near an ATM in connection with a conspiracy to commit bank fraud, as

described above in paragraphs I -4.

       All in violation of T itle 18, United States Code, Sections l 028A(a)(l) and 2.




                                                              ATR




\~!&~
ANASTASIA E. KING
ASSISTANT UNITED STATES ATTORNEY




                                                  7
